Exhibit 99.2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2015 IN U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets 2 Condensed Interim Consolidated Statements of Comprehensive Income 3 Condensed Interim Consolidated Statements of Changes in Shareholders' Equity 4- 5 Condensed Interim Consolidated Statements of Cash Flows 6– 7 Notes to Condensed Consolidated Interim Financial Statements 8- 10 MEDIWOUNDLTD. AND ITS SUBSIDIARIES BALANCE SHEETS U.S. dollars in thousands (except share and per share data) March 31, December 31, Unaudited Audited CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits - Trade receivables 29 16 64 Inventories Other receivables LONG-TERM ASSETS: Long term deposits and deferred costs Property, plant and equipment, net Intangible assets, net Other assets - CURRENT LIABILITIES: Trade payables Other payables LONG-TERM LIABILITIES: Liabilities in respect of Chief Scientist government grants Contingent consideration for the purchase of treasury shares Severance pay liability, net 7 3 7 SHAREHOLDERS' EQUITY: Ordinary shares of NIS 0.01 par value: Authorized: 33,000,000 shares as of March 31, 2014 and 32,244,508 shares as of December 31, 2014 and March 31, 2015; Issued: 22,053,336 and 21,550,300 shares respectively; Outstanding: 21,297,844 and 21,550,300 shares respectively 59 61 59 Share premium Treasury shares - ) - Foreign currency translation adjustments ) ) ) Accumulated deficit ) ) ) The accompanying notes are an integral part of the interim financial statements. 2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands Three months ended March 31, Year ended December 31, Unaudited Audited Revenues 67 50 Cost of revenues Gross loss ) ) ) Operating expenses: Research and development, net of participations Selling and marketing General and administrative Total operating expenses ) ) ) Operating loss ) ) ) Financial income 74 Financial expense ) ) ) Loss from continuing operations ) ) ) Loss from discontinued operation ) ) - Net loss ) ) ) Other comprehensive income (loss): Items to be reclassified to profit or loss in subsequent periods: Foreign currency translation adjustments 1 ) 14 Total other comprehensive income (loss) 1 ) 14 Total comprehensive loss ) ) ) Basic and diluted loss per share: Loss from continuing operations ) ) ) Loss from discontinued operation ) (* ) - Net loss per share ) ) ) Weighted average number of ordinary shares used in the computation of basic and diluted loss per share: (*)Represents less than $0.01. The accompanying notes are an integral part of the interim financial statements. 3 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) Share capital Share premium Foreign currency translation reserve Accumulated deficit Total equity Balance as of January1, 2015 59 ) ) Loss for the period - - - ) ) Other comprehensive income - - 1 - 1 Total comprehensive income (loss) - - 1 ) ) Share-based compensation - - - Balance as of March31, 2015 (unaudited) 59 ) ) Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Balance as of January1, 2014 11 ) Loss for the period - ) ) Other comprehensive loss - - - ) - ) Total comprehensive loss - - - ) ) ) Exercise of options (* ) - - - Exercise of warrants 1 - - - Issuance of shares, net 17 - - - Share-based compensation - Effect of share split 32 ) - Balance as of March31, 2014 (unaudited) 61 ) ) ) (*)Represents less than $1. The accompanying notes are an integral part of the interim financial statements. 4 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) Share capital Share premium Treasury shares Foreign currency translation reserve Accumulated deficit Total equity Balance as of January1, 2014 11 ) Loss for the period - ) ) Other comprehensive income - - - 14 - 14 Total comprehensive income (loss) - - - 14 ) ) Exercise of warrants 1 - - - Exercise of options 1 - - - Cancellation of treasury shares (2 ) ) - - - Effect of share split 32 ) - Share-based compensation - Issuance of shares, net 16 - - - Balance as of December31, 2014 59 - ) ) (*)Represents less than $1. The accompanying notes are an integral part of the interim financial statements. 5 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF CASH FLOWS U.S. dollars in thousands Three months ended March 31, Year ended December 31, Unaudited Audited Cash Flows from Operating Activities: Net loss ) ) ) Adjustments to reconcile net loss to net cash used in continuing operating activities: Adjustments to profit and loss items: Loss from discontinued operation 14 - Depreciation and amortization Revaluation of warrants to shareholders - ) ) Share-based compensation Revaluation of liabilities in respect of Chief Scientist government grants 87 Revaluation of contingent consideration for the purchase of treasury shares Other financing expenses, net ) ) Changes in asset and liability items: Decrease (increase)in trade receivables 30 ) ) Decrease in other receivables 90 8 Increase in inventories ) ) ) Increase (decrease) in trade payables ) ) 22 Increase (decrease) in other payables ) ) ) Net cash used in continuing operating activities ) ) ) Net cash used in discontinued operating activities - ) - Net cash flows used in operating activities ) ) ) The accompanying notes are an integral part of the financial statements. 6 MEDIWOUNDLTD. AND ITS SUBSIDIARIES STATEMENTS OF CASH FLOWS U.S. dollars in thousands Three months ended March 31, Year ended December 31, Unaudited Audited Cash Flows from Investing Activities: Purchase of property and equipment ) ) ) Purchase of intangible assets - - ) Interest received 7 3 Proceeds from (investment in) short term bank deposits, net of investments ) ) Net cash provided by (used in) investing activities ) ) Cash Flows from Financing Activities: Proceeds from exercise of options - Proceeds from issuance of shares and warrants, net - Proceeds from the Chief Scientist government grants - 12 Net cash provided by financing activities - Exchange rate differences on cash and cash equivalent balances ) 19 ) Increase (decrease) in cash and cash equivalents from continuing activities ) Decrease in cash and cash equivalents from discontinued activities - ) - Balance of cash and cash equivalents at the beginning of the period Balance of cash and cash equivalents at the end of the period Non-cash activities: Treasury shares cancellation against share premium - - Exercise of cashless warrants into shares - Unpaid issuance expenses - - The accompanying notes are an integral part of the financial statements. 7 MEDIWOUNDLTD. AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands (except share and per share data) NOTE 1: GENERAL a. General description of the Company and its operations: MediWoundLtd. (the "Company" or "MediWound"), is a fully integrated biopharmaceutical company focused on developing, manufacturing and commercializing novel products to address unmet needs in the fields of severe burns, chronic and other hard to heal wounds and connective tissue disorders and others. The Company's innovative biopharmaceutical product, NexoBrid, received marketing authorization from the European Medicines Agency, or the EMA, in December 2012 for removal of dead or damaged tissue, known as eschar, in adults with deep partialand full thickness thermal burns. The Company launched NexoBrid in the European Union and in Israel through its own commercial organization and first generated initial sales in 2014. b. The Company has two wholly-owned subsidiaries: MediWound GermanyGmbH, acting as EU marketing authorization holder and EU sales and marketing arm and MediWound UK Limited, an inactive company. In addition, the Company owns about 7% of PolyhealLtd., a private life sciences company ("Polyheal"). c. On March 25, 2014, the Company closed its initial public offering in the United States and listing on the NASDAQ Global Select Market ("the IPO") of 5,750,000 ordinary shares in the offering, including 750,000 additional shares to cover underwriters over-allotments, which was exercised on March 25, 2014 by the underwriters. As a result, the Company issued and sold a total of 5,750,000 ordinary shares at a price per share of $14.00 with aggregate gross proceeds of approximately $80,500. Under the terms of the offering, the Company incurred aggregate underwriting discounts of approximately $5,635 and expenses of approximately $3,173 in connection with the offering, resulting in net proceeds to us of approximately $71,692. Following the IPO the Company's securities are listed for trading on NASDAQ. 8 MEDIWOUNDLTD. AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands (except share and per share data) NOTE 2: SIGNIFICANT ACCOUNTING POLICIES The following accounting policies have been applied consistently in the financial statements for all periods presented unless otherwise stated. a. Basis of presentation of financial statements: These financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). b. Basis of preparation of the interim consolidated financial statements The interim condensed financial statements for the three months ended March 31, 2015 have been prepared in accordance with IAS 34 "Interim Financial Reporting". The interim condensed financial statements do not include all the information and disclosures required in the annual financial statements, and should be read in conjunction with the Company's annual financial statements as of December 31, 2014 that were included in the Annual Report on Form 20-F filed on February 12, 2015. NOTE 3: CONTINGENT LIABILITIES On September 15, 2014, a Statement of Claim was filed against the Company by some shareholders of Polyheal. The plaintiffs allege that the Company is obligated to pay them a total amount of $1,475 in exchange for their respective portion of PolyHeal's shares, following the commencement of a feasibility study for the next generation of the PolyHeal Product in November 15, 2012, which constituted a milestone under a buyout option agreement between the Company, PolyHeal and its shareholders. On December 14, 2014, the Company filed its Petition for a Right to Defend (the “Petition”) in which it: (i) rejected the arguments raised against it in the Statement of Claim; (ii) emphasized that its obligation under the 2010 Polyheal Agreement to purchase the 7.5% of Polyheal’s ordinary shares is subject to the consumption of the deferred closing, as defined in the buyout agreement, including the receipt of the funds from Teva on a “back to back” basis; and (iii) stated that since no such payment has been made by Teva, the Company is not subject to any obligation to purchase Polyheal shares and/or make any payments to Polyheal’s shareholders. A hearing in the Company's Petition was held on February 16, 2015, in which the Court accepted the Company's Petitionand allowed it to file a statement of defense (together with a third party notice against Teva, if the Company decides to do so). Based on advice from its external legal counsels, the Company believes that it has substantive defenses against the claim. Accordingly, no provision was recorded in respect of this claim. 9 MEDIWOUNDLTD. AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands (except share and per share data) NOTE 4: EQUITY On January 1, 2015, the Company granted to certain employees options to purchase 57,000 ordinary shares under the "2014 Share Incentive Plan" (the "Plan") for an exercise price of $6.02 per share. The options are exercisable in accordance with the terms of the Plan, within 10 years from the date of grant and will vest over four years. The fair value of the options at the date of grant was estimated at $267. NOTE 5: OTHER ASSETS The Company has been acknowledged during the quarter about certain changes in circumstances indicating that the carrying amount of its royalty rights arising from the Company's ownership of shares of Polyheal would not be recoverable. Accordingly, on March 31, 2015, the Company had fully impaired these royalty rights amounting to $417 within the loss from discontinued operation. 10
